Case 7:21-mj-00129 Document 1 Filed on 01/16/21 in TXSD | Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

 

 

     

UNITED STATES OF AMERICA United States District Court
V. Southern District of Texas CRIMINAL COMPLAINT
Mariana lordache | FILED .
Ee 3% CaseNumber: M-21-0129-M
AKA: Mariana Ciuciu pavers JAN 6 2021
IAE yos: 1976 Nathan Ochsner, Clerk
Romania APs:
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about January 14, 2021 in Hidalgo County, in

 

the Southern District of _Texas ’

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Romania in pursuance of law, and
thereafter was found near La Joya, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; .

in violation of Title 8 United States Code, Section(s) 1326 (Felony)

I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:
Mariana Iordache was encountered by Border Patrol Agents near La Joya, Texas on January 14, 2021. The investigating agent
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally
entered the United States on January 14, 2021, near Hidalgo, Texas. The defendant was ordered removed from the United States on
August 28, 2018. The defendant departed the United States because records show she arrived in Mexico City, Mexico via flight on
November 24, 2020. Prior to Deportation/Exclusion the defendant was instructed not to return to the United States without permission
from the U.S. Attorney General and/or the Secretary of Homeland Security.

Continued on the attached sheet and made a part of this complaint: [] Yes [x] No

Complaint authorized by AUSA A.Garcia
Submitted by reliable electronic means, sworn to and attested

 

telephonically per Fed. R. Cr.P.4.1, and probable cause found on: SI Oscar Ortiz
_ Signature of Complainant
January 16, 2021 4 ‘ 5 p) DwW\ Oscar Ortiz Border Patrol Agent
v

 

 

Nadia Medrano , U.S. Magistrate Judge

 

Name and Title of Judicial Officer Stgnature of Judicial Officer
